     Case 2:17-cv-01736-TLN-CKD Document 80 Filed 07/31/20 Page 1 of 7

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES C. MCCURDY,                                  No. 2:17-cv-1736 TLN CKD P
12                       Plaintiff,
13           v.                                          FINDINGS AND RECOMMENDATIONS
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITAITON, et al.,
16                       Defendants.
17

18          Plaintiff is a California prisoner proceeding pro se with an action for violation of civil

19   rights under 42 U.S.C. §1983. On January 24, 2018, the court screened plaintiff’s complaint as

20   the court is required to do under 28 U.S.C. § 1915A(a). The court found that plaintiff could

21   proceed on claims for damages arising under the Eighth Amendment for excessive force and

22   denial of medical care against defendant Thomas as detailed in paragraphs 12 and 15 of plaintiff’s

23   complaint. Defendant Thomas has filed a motion for summary judgment with respect to those

24   claims arguing plaintiff failed to exhaust available administrative remedies prior to filing suit as

25   he was required to do under 42 U.S.C. § 1997(e)(a).

26   I. Summary Judgment Standard

27          Summary judgment is appropriate when it is demonstrated that there “is no genuine

28   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
                                                        1
     Case 2:17-cv-01736-TLN-CKD Document 80 Filed 07/31/20 Page 2 of 7

 1   Civ. P. 56(a). A party asserting that a fact cannot be disputed must support the assertion by

 2   “citing to particular parts of materials in the record, including depositions, documents,

 3   electronically stored information, affidavits or declarations, stipulations (including those made for

 4   purposes of the motion only), admissions, interrogatory answers, or other materials. . .” Fed. R.

 5   Civ. P. 56(c)(1)(A).

 6          Summary judgment should be entered, after adequate time for discovery and upon motion,

 7   against a party who fails to make a showing sufficient to establish the existence of an element

 8   essential to that party’s case, and on which that party will bear the burden of proof at trial. See

 9   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “[A] complete failure of proof concerning an

10   essential element of the nonmoving party’s case necessarily renders all other facts immaterial.”

11   Id.

12          If the moving party meets its initial responsibility, the burden then shifts to the opposing

13   party to establish that a genuine issue as to any material fact actually does exist. See Matsushita

14   Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In attempting to establish the

15   existence of this factual dispute, the opposing party may not rely upon the allegations or denials

16   of their pleadings but is required to tender evidence of specific facts in the form of affidavits,

17   and/or admissible discovery material, in support of its contention that the dispute exists or show

18   that the materials cited by the movant do not establish the absence of a genuine dispute. See Fed.

19   R. Civ. P. 56(c); Matsushita, 475 U.S. at 586 n.11. The opposing party must demonstrate that the

20   fact in contention is material, i.e., a fact that might affect the outcome of the suit under the
21   governing law, see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); T.W. Elec. Serv.,

22   Inc. v. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987), and that the dispute is

23   genuine, i.e., the evidence is such that a reasonable jury could return a verdict for the nonmoving

24   party, see Wool v. Tandem Computers, Inc., 818 F.2d 1433, 1436 (9th Cir. 1987).

25          In the endeavor to establish the existence of a factual dispute, the opposing party need not

26   establish a material issue of fact conclusively in its favor. It is sufficient that “the claimed factual
27   dispute be shown to require a jury or judge to resolve the parties’ differing versions of the truth at

28   trial.” T.W. Elec. Serv., 809 F.2d at 631. Thus, the “purpose of summary judgment is to ‘pierce
                                                         2
     Case 2:17-cv-01736-TLN-CKD Document 80 Filed 07/31/20 Page 3 of 7

 1   the pleadings and to assess the proof in order to see whether there is a genuine need for trial.’”

 2   Matsushita, 475 U.S. at 587 (quoting Fed. R. Civ. P. 56(e) advisory committee’s note on 1963

 3   amendments).

 4          In resolving the summary judgment motion, the evidence of the opposing party is to be

 5   believed. See Anderson, 477 U.S. at 255. All reasonable inferences that may be drawn from the

 6   facts placed before the court must be drawn in favor of the opposing party. See Matsushita, 475

 7   U.S. at 587. Nevertheless, inferences are not drawn out of the air, and it is the opposing party’s

 8   obligation to produce a factual predicate from which the inference may be drawn. See Richards

 9   v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985), aff’d, 810 F.2d 898, 902

10   (9th Cir. 1987). Finally, to demonstrate a genuine issue, the opposing party “must do more than

11   simply show that there is some metaphysical doubt as to the material facts . . . . Where the record

12   taken as a whole could not lead a rational trier of fact to find for the nonmoving party, there is no

13   ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587 (citation omitted).

14   II. Plaintiff’s Allegations

15          In his complaint, plaintiff alleges as follows:

16          1. On August 18, 2015, plaintiff was confined at the California Medical Facility and

17               defendant worked there as a correctional officer.

18          2. At 1:00 a.m. plaintiff experienced severe pain from Irritable Bowel Syndrome. He

19               sought medical treatment from defendant. Defendant declined to escort plaintiff to the

20               clinic determining plaintiff’s condition was not serious enough to warrant medical
21               attention.

22          3.   Plaintiff then threatened to file a grievance against defendant. The two argued and

23               defendant threatened plaintiff with violence. Plaintiff repeated that he needed medical

24               attention and threatened to file a grievance against defendant a second time.

25          4. Defendant then called plaintiff “dirty white trash” and threatened to move plaintiff to a

26               different cell if he continued to “holler.” Plaintiff responded by making derogatory
27               comments including calling defendant the “N-word.” After this, defendant left and

28               plaintiff sat on his bunk.
                                                        3
     Case 2:17-cv-01736-TLN-CKD Document 80 Filed 07/31/20 Page 4 of 7

 1          5. At some point, defendant returned, entered plaintiff’s cell and attacked plaintiff by

 2              swinging at plaintiff with his fists. Plaintiff fought back. Eventually the two ended up

 3              in front of plaintiff’s cell where defendant struck plaintiff several more times and

 4              knocked plaintiff to the ground.

 5          6. Eventually defendant ran from the scene and plaintiff chased him. Plaintiff briefly

 6              caught defendant, but then retreated to his cell.

 7          7. When plaintiff returned to his cell, he attempted to attract witnesses in case defendant

 8              returned either by himself or with “backup.” Correctional Officer Baumgarner

 9              ordered plaintiff to exit his cell and submit to handcuffs. Plaintiff refused and resisted

10              by breaking windows and blocking access to plaintiff with a “swamp cooler.”

11          8. Officers used “flash bang grenades” to attempt restrain plaintiff. Eventually, plaintiff

12              was handcuffed and escorted to the medical clinic. In the clinic, plaintiff was

13              restrained to a bed, his Miranda rights were read, and he was informed he would be

14              charged with attempted murder because defendant Thomas sustained injuries.

15          9. Following the incident, plaintiff was transferred to California State Prison, Corcoran.

16   III. Defendant’s Arguments and Analysis

17          A. Exhaustion Law

18          Section 1997(e)(a) of Title 42 of the United States Code provides that “[n]o action shall be

19   brought with respect to prison conditions under section 1983 of this title, . . . until such

20   administrative remedies as are available are exhausted.” The exhaustion requirement demands
21   “proper” exhaustion. Woodford v. Ngo, 548 U.S. 81, 90-91 (2006). In order to “properly

22   exhaust” administrative remedies, the prisoner must generally comply with department procedural

23   rules, including deadlines, throughout the administrative process. Jones v. Bock, 549 U.S. 199,

24   218 (2006); Woodford, 548 U.S. at 90-91.

25          At the time of the incidents at issue in this case, administrative procedures with respect to

26   claims brought in this court by California Department of Corrections and Rehabilitation inmates
27   are exhausted once the third level of review is complete. The third level of review constitutes the

28
                                                         4
     Case 2:17-cv-01736-TLN-CKD Document 80 Filed 07/31/20 Page 5 of 7

 1   decision of the Secretary of the California Department of Corrections and Rehabilitation (CDCR).

 2   Cal. Code Regs. tit. 15, § 3084.7.

 3           B. Denial of Medical Care

 4           Defendant provides evidence indicating plaintiff never submitting a grievance concerning

 5   defendant Thomas denying plaintiff medical care on August 18, 2015. Plaintiff fails to present

 6   any evidence that he did. Further, plaintiff fails to point to anything which reasonably suggests

 7   his failure to submit a grievance regarding his denial of medical care claim was because

 8   administrative remedies were not “available” to him. Accordingly, his denial of medical care

 9   claim must be dismissed.

10           C. Excessive Force

11           Plaintiff did file a grievance alleging defendant Thomas used excessive force against

12   plaintiff on August 18, 2015. The grievance is dated December 27, 2016. ECF No. 67-5 at 11.

13   On June 7, 2017, the grievance was canceled at the third level pursuant to Code Regs. tit 15. §

14   3084.6 (repealed June 1, 2020) for being untimely and because plaintiff “refused to be

15   interviewed or cooperate with the interviewer.” Id. at 9. Under Cal. Code Regs. tit 15. § 3084.8

16   (repealed June 1, 2020) inmate grievances must be submitted within 30 days of the occurrence of

17   the events being appealed, provided the inmate had knowledge of the events. A grievance can

18   only be cancelled pursuant to § 3084.6 for being untimely as long as “the inmate . . . had the

19   opportunity to submit within the prescribed time constraints.” In the third level decision, the

20   reviewer specifically found that plaintiff had the opportunity to file a timely grievance. ECF No.
21   67-5 at 11. It does not appear plaintiff attempted to explain his delay in filing his grievance in his

22   grievance or in his appeal to the final level.

23           If an inmate’s administrative appeal is cancelled, the inmate can file a separate grievance

24   regarding the cancellation decision. Cal. Code Regs. tit. 15, § 3084.6(a)(3) & (e). Plaintiff was

25   informed of this in the final level cancellation of his grievance. Plaintiff filed such a grievance

26   which was cancelled as untimely as it was not filed within 30 days of the date of the cancellation
27   of his original grievance. Plaintiff also filed a grievance concerning the cancellation of the

28   /////
                                                        5
     Case 2:17-cv-01736-TLN-CKD Document 80 Filed 07/31/20 Page 6 of 7

 1   second grievance which was also cancelled since it was filed more than 30 days after the second

 2   cancellation. ECF No. 67-5 at 7.

 3          Most of plaintiff’s opposition to defendant’s motion for summary judgment is a narrative

 4   concerning prison conditions following his altercation with defendant and before he filed his

 5   grievance. For the most part, he offers no coherent argument with sufficient and particular factual

 6   support as to whether his grievance was properly cancelled for being untimely and /or because

 7   plaintiff refused to be interviewed. However, a few points raised are worthy of some discussion.

 8          First, plaintiff asserts he refused to be interviewed in exercise of his Miranda rights since,

 9   at the time the interview was requested, the events of August 18, 2015 were under review by the

10   Solano County District Attorney for prosecution of plaintiff. It is at least arguable that a plaintiff

11   should not be foreclosed from bringing a federal action because he asserted his right to remain

12   silent. But, in bringing this action, neither Miranda nor plaintiff’s Fifth Amendment right to

13   remain silent relieve plaintiff from putting forth facts sufficient to state a claim upon which relief

14   could be granted. So, any suggestion that plaintiff’s Miranda or Fifth Amendment rights stand as

15   a per se barrier to plaintiff being interviewed as part of the investigation related to his grievance is

16   an overstatement of plaintiff’s rights.

17          Next, plaintiff asserts that initially he was not aware that as a prisoner he needed to

18   exhaust administrative remedies in order to seek federal relief as to prison conditions. However,

19   ignorance of the law, even for a prisoner proceeding pro se is generally not a valid excuse, see

20   Fisher v. Johnson, 174 F.3d 710, 714 (5th Cir. 1999), and plaintiff fails to point to anything
21   justifying a departure from that rule here.

22          Finally, plaintiff argues that his administrative remedies were actually exhausted at the

23   second level of the review process since, at that level, his grievance was “partially granted.”

24   However, in the letter informing plaintiff that his grievance had been “partially granted,” plaintiff

25   was informed that the final level of review was still available to him and that his administrative

26   remedies had not yet been exhausted. FCF No. 67-5 at 14. Even in plaintiff’s request for review
27   at the final level, plaintiff indicated he was not satisfied with the second level decision. Id. at 12-

28   13. Accordingly, plaintiff’s argument that his administrative remedies were exhausted after the
                                                         6
     Case 2:17-cv-01736-TLN-CKD Document 80 Filed 07/31/20 Page 7 of 7

 1   second level of review is frivolous.

 2   IV. Conclusion

 3          For all the foregoing reasons, the court will recommend that defendant’s motion for

 4   summary judgment be granted and plaintiff’s remaining claims be dismissed for failure to exhaust

 5   administrate remedies.

 6          Accordingly, IT IS HEREBY RECOMMENDED that:

 7           1. Defendant Thomas’s motion for summary judgment (ECF No. 67) be granted;

 8           2. Plaintiff’s remaining claims be dismissed for failure to exhaust available

 9   administrative remedies; and

10          3. This case be closed.

11          These findings and recommendations are submitted to the United States District Judge

12   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

13   after being served with these findings and recommendations, any party may file written

14   objections with the court and serve a copy on all parties. Such a document should be captioned

15   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

16   objections shall be served and filed within fourteen days after service of the objections. The

17   parties are advised that failure to file objections within the specified time may waive the right to

18   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

19   Dated: July 30, 2020
                                                       _____________________________________
20
                                                       CAROLYN K. DELANEY
21                                                     UNITED STATES MAGISTRATE JUDGE

22

23

24   1
     mccu1736.msj
25

26
27

28
                                                        7
